International Head Office 12F, 777 W. Broadway, Vancouver, British Columbia, V5Z-4J7, Canada Tel: (604) 871.9909 Fax: (604) 871.9919 EM: info@cibt.netweb: www.cibt.net 13 September CIBT Education Group Inc. Amex symbol:MBA TSXV symbol: MBA Dear Shareholders: The purpose of this letter is to provide our shareholders with an updated summary of our corporate activities. Overview: CIBT is an education management company focused on the global education market, with a particular emphasis on Asia.We started our business in China 15 years ago, a country with a population that has grown to 1.3 billion and a student population of 258 million and our target market for expansion is Asia with an astounding population base of 3.5 billion people. Through expansion and acquisition, we now have 105 years of operating history in Canada, and 15 years of on the ground education experience in China.With a total of 47 locations in Canada, China, Vietnam, Jordan and the Philippines, we offer Western and Chinese accredited programs in business, automotive maintenance, ESL, travel tourism management, and health care training. Our Colleges include: Ø CIBT School of Business, China (business schools and vocational schools) Ø CIBT Beihai International College, China (Chinese Associate degree college) Ø CIBT Wyotech Automotive Institute, China (automotive, diesel and marine technician school) Ø Tourism Training Institute, China (hotel management school) Ø Sprott-Shaw Degree College Corp, Canada (Bachelor degree college/university) Ø Sprott-Shaw Community College (career and vocational college) Ø Sprott-Shaw International Language College (ESL school) Ø Modus Language School (ESL school specialized in the Korean, Japanese and Latin American markets to be merged with Sprott-Shaw Language College) Ø Concordia Career College (Career school specialized in the Korean, Japanese and Latin America markets) Ø Management of Quest University Canada, a three year old accredited university created by special charter by the British Columbia government with a $100 million facility located in Squamish, BC Our global recognition includes: Ø In 2004, CIBT was awarded the largest MBA degree contract in China by Boeing Corporation Ø In 2005, CIBT was ranked Top 10 Most Influential MBA Degrees in China Ø In 2006, CIBT was named Best Practice in Automotive Education by the World Bank, Chinese Ministry of Finance, Education and Social Security Ø In 2007, CIBT was named Success Stories, Leading the way to Asia by the Asia Pacific Foundation and the Government of Canada Ø In the summer of 2008, we expanded to the Philippines and established a Practical Nursing program with Far Eastern University, the largest nursing university in Manila Divisional Update: The Company has conducted a number of exciting new initiatives including five recent acquisitions.We would like to share with you highlights from each of our divisions over the last 12 months: CIBT School of Business China We continue to expand our operations by adding new locations across China.Our enrollment in China has been healthy and our auto school has substantially increased its student count from 50 to nearly 200.Our 2+2 international bachelor degree program reached our target enrollment number of 450.We have also launched a new 1+1 master degree program with a university in London.CIBT will actively collaborate with Sprott-Shaw to have bridged programs delivered in both China and Canada so that students can expand their learning experience by receiving their education at home as well as abroad. 10/9/2008 Acquisition of Sprott-Shaw Community College Group Since acquiring Sprott-Shaw in December of 2007, our approach to streamlining its operations has highly enhanced the company’s earnings, which will be reflected in financial results for fiscal 2008.We have expanded our program offerings to the Philippines by working with Far Eastern University in Manila, and we have established a team of recruitment staff for Sprott Shaw College to recruit from the Chinese market and enroll them directly into Sprott-Shaw Colleges in Canada. Acquisition of Tourism Training Institute In April of 2008, we acquired the Tourism Training Institute.By merging TTI’s Canadian operations with Sprott-Shaw, and expanding their Beijing team to deliver their programs in China, we are further expanding its hotel management program and are in discussion with colleges in the Philippines to establish CIBT Centers to deliver TTI’s hotel management programs. Acquisition of Concordia Career College and Modus ESL School We recently acquired Concordia Career College and Modus ESL School.The two specialize in the Japanese, Mexican, and Latin American student markets.Following this acquisition, their operations will be merged with Sprott-Shaw’s operations.With this corporate development, we will be able to tap into the international resources of our new partner, which will assist us in securing inroads into prospective markets that we have not been able to penetrate.In addition to importing students into our schools in Canada, we anticipate an even larger potential market if we actually export our curriculum, and acquiring schools with existing international pipelines fits perfectly with our overall strategy.The consolidation of these assets will help reduce costs and increase exposure for the entire CIBT Education Group, which will further our efforts in reaching critical mass. Management of Quest University Canada Created by Special
